--------------------------------------------------------------------------------

Exhibit 10.11


FIRST AMENDMENT TO THE
FIRST NATIONAL BANK OF POLK COUNTY
EXECUTIVE SALARY CONTINUATION AGREEMENT


This FIRST AMENDMENT is made and entered into on the 9th day of December, 2008,
by and between The First National Bank of Polk County (the “Bank”), a national
banking association, and Larry T. Kuglar, an executive of the Bank (the
“Executive”).


WITNESSETH:


WHEREAS, the Bank and the Executive previously entered into that certain
Executive Salary Continuation Agreement, dated February 7, 2000, (the
“Agreement”); and


WHEREAS, the Bank and the Executive desire to amend the Agreement to comply with
the final regulations issued under Internal Revenue Code Section 409A.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Bank and the Executive do hereby agree, effective as of January 1, 2009, to
amend the Agreement as follows:


1.             By deleting Paragraph III(A) in its entirety and substituting
therefor the following:


“A.           Retirement Date:


‘Retirement Date’ shall mean the date the Executive experiences a Separation
from Service on or after the Executive’s Normal Retirement Age.”


2.             By deleting from Paragraph III(D) the phrase “without cause” and
substituting therefor the phrase “other than for cause”.


3.             By deleting Paragraph III(E) in its entirety and substituting
therefor the following:


“E.           Separation from Service:


‘Separation from Service’ shall mean a termination of the Executive’s employment
where either (1) the Executive has ceased to perform any services for the Bank
and all affiliated companies that, together with the Bank, constitute the
‘service recipient’ within the meaning of Code Section 409A and the regulations
thereunder (collectively, the ‘Service Recipient’) or (2) the level of bona fide
services the Executive performs for the Service Recipient after a given date
(whether as an employee or as an independent contractor) permanently decreases
(excluding either a decrease as a result of military leave, sick leave, or other
bona fide leave of absence if the period of such leave does not exceed six (6)
months, or if longer, so long as the Executive retains a right to reemployment
with the Service Recipient under an applicable statute or by contract or any
other decrease permitted under Code Section 409A) to no more than twenty percent
(20%) of the average level of bona fide services performed for the Service
Recipient (whether as an employee or an independent contractor) over the
immediately preceding thirty-six-(36)-month period (or the full period of
service if the Executive has been providing services to the Service Recipient
for less than thirty-six (36) months).”

 
 

--------------------------------------------------------------------------------

 

4.             By deleting Paragraph III(G) in its entirety and substituting
therefor the following:


“G.           Change of Control:


‘Change of Control’ means (1) with respect to the Bank or Southcrest Financial
Group, Inc. (the ‘Holding Company’) a ‘change in ownership of a corporation’ as
defined under Code Section 409A; (2) with respect to the Holding Company, a
‘change in effective control of a corporation’ as defined under Code Section
409A; or (3) with respect to the Bank or the Holding Company, a ‘change in
ownership of a substantial portion of a corporation’s assets’ as defined under
Code Section 409A, but substituting ‘eighty-five percent (85%)’ for the phrase
‘40 percent’ in Treasury Regulation Section 1.409A-3(i)(5)(vii)(A), or any
successor thereto.”
 
5.             By deleting Paragraph III(H) in its entirety and substituting
therefor the following:


“H.           Restriction on Timing of Distribution:
 
Notwithstanding any provision in the Agreement to the contrary, to the extent
necessary to avoid the imposition of tax on the Executive under Code Section
409A, any payments that are otherwise payable to the Executive within the first
six (6) months following the effective date of his Separation from Service,
shall be suspended and paid as soon as practicable following the end of the
six-month period following such effective date if, immediately prior to the
Executive’s Separation from Service, the Executive is determined to be a
“specified employee” (within the meaning of Code Section 409A(a)(2)(B)(i)) of
the Bank (or any related “service recipient” within the meaning of Code Section
409A and the regulations thereunder).  Any payments suspended by operation of
the foregoing sentence shall be paid as a lump sum to the Executive during the
seventh month following the date of his Separation from Service.  Payments (or
portions thereof) that would be paid latest in time during the six-month period
will be suspended first.”
 
6.             By adding the following new Paragraph III(J):


“J.           Accrued Liability Retirement Account:


‘Accrued Liability Retirement Account’ means the bookkeeping account established
and maintained by the Bank to reflect the liability that should be accrued by
the Bank under generally accepted accounting principles (“GAAP”) for the Bank’s
obligation to the Executive under this Agreement.”

 
2

--------------------------------------------------------------------------------

 

7.             By capitalizing the phrase “accrued liability retirement account”
wherever it appears in the Agreement.


8.             By adding to the end of Section IV the following sentence:


“Each subsequent annual payment shall be made on the anniversary of the original
payment.”


9.             By deleting from Paragraph V(A) the phrase “Separation from
Service” and substituting therefor the phrase “Normal Retirement Age”.


10.           By inserting into the first sentence of Paragraph V(B) the phrase
“following Normal Retirement Age” after the word Executive and before the comma.


11.           By deleting Paragraph VI in its entirety and substituting therefor
the following:


 
VI.           [RESERVED]”



12.           By deleting the first paragraph of Paragraph VIII in its entirety
and substituting therefor the following:


“In the event that the employment of the Executive shall terminate prior to
Normal Retirement Age, by the Executive’s voluntary action, or by the
Executive’s discharge by the Bank other than for cause, then this Agreement
shall terminate upon the date of such Separation from Service and the Bank shall
pay to the Executive an amount of money equal to the balance of the Executive’s
Accrued Liability Retirement Account on the date of such Separation from
Service, multiplied by the Executive’s cumulative vested percentage (Paragraph
VII).  This compensation shall be paid in one (1) lump sum on the first day of
the second month following said Separation from Service.”


13.           By deleting the third paragraph of Paragraph VIII in its entirety
and substituting therefor the following:


“In the event the Executive’s employment is terminated by the Bank for cause at
any time, this Agreement shall terminate and all benefits provided herein shall
be forfeited.”


14.           By deleting Paragraph X in its entirety and substituting therefor
the following:


“X.          CHANGE OF CONTROL


If the Executive experiences a Separation from Service on or after the date of
the Executive’s Termination of Employment (voluntarily or involuntarily), except
a termination for cause, within two (2) years after a Change of Control, then
the Executive shall receive one hundred percent (100%) of the benefits in
Paragraph IV herein upon attaining Normal Retirement Age.  Said benefit shall be
paid in equal annual installments commencing on the first day of the month
following the month in which the Executive attains the Executive’s Normal
Retirement Age.”

 
3

--------------------------------------------------------------------------------

 

15.           By deleting Paragraph XI(C) in its entirety and substituting
therefor the following:


“C.           Amendment or Termination:


This Agreement may be amended, at any time, by mutual written consent of the
Executive and the Bank, except that no amendment may reduce the Executive’s
Accrued Liability Retirement Account.  The Bank may unilaterally amend the
Agreement to conform with written directives to the Bank to comply with
legislative changes or tax law, including, without limitation, Section 409A of
the Code and any and all Treasury regulations and guidance promulgated
thereunder.  No amendment shall provide for or otherwise permit any acceleration
of the time or schedule of any payment under the Agreement in a manner that
would be prohibited under Section 409A(a)(3) of the Code.


The Bank may, at any time, terminate the Agreement except that no termination
may reduce the Executive’s Accrued Liability Retirement Account.  Except as
provided in this Subparagraph XI(C), the termination of the Agreement shall not
cause a distribution of benefits.  Rather, after such termination, benefit
distributions will be made in accordance with the provisions of this Agreement
as if no such termination had occurred.  Notwithstanding the preceding
provisions of this Subparagraph XI(C), the Bank may elect to terminate the
Agreement under any circumstances permitted by Treasury Regulations Section
1.409A-3(j)(4)(ix).  In any such event, the Bank shall distribute the
Executive’s Accrued Liability Retirement Account, determined as of the date of
the termination of the Agreement, to the Executive in a lump sum at the earliest
date permitted under such Treasury guidance.”


16.           By deleting Paragraph XI(I) in its entirety and substituting
therefor the following:


“I.           Tax Withholding:


The Executive is responsible for payment of all taxes applicable to compensation
and benefits paid or provided to the Executive under the Agreement, including
federal and state income tax withholding, except the Bank shall withhold any
taxes that, in its reasonable judgment, are required to be withheld, including
but not limited to taxes owed under Section 409A of the Code and regulations
thereunder and all employment taxes due to be paid by the Bank pursuant to
Section 3121(v) of the Code and regulations promulgated thereunder (i.e.,
Federal Insurance Contributions Act (“FICA”) taxes on the present value of
payments hereunder which are no longer subject to vesting).  The Bank’s sole
liability regarding taxes is to forward any amounts withheld to the appropriate
taxing authority(ies).  By participating in the Agreement, the Executive
consents to the deduction of all tax withholdings attributable to participation
in the Agreement from the benefits due under the Agreement or other payments due
to the Executive by the Bank to satisfy the employee-portion of such
obligations.  If insufficient cash wages are available or if the Executive so
desires, the Executive may remit payment in cash for the withholding amounts.

 
4

--------------------------------------------------------------------------------

 

Notwithstanding any other provision in the Agreement to the contrary, payments
due under the Agreement may be accelerated to pay, where applicable, the FICA
tax imposed under Sections 3101, 3121(a), and 3121(v)(2) of the Code and any
state, local, and foreign tax obligations (the ‘Tax Obligations’) that may be
imposed on amounts deferred pursuant to the Agreement prior to the time such
amounts are paid or made available and to pay the income tax at source on wages
imposed under Section 3401 of the Code or the corresponding withholding
provisions of applicable state, local, or foreign tax laws as a result of an
accelerated payment of the Tax Obligations (the ‘Income Tax
Obligations’).  Accelerated payments pursuant to this Subparagraph XII(I) shall
not exceed the amount of the Tax Obligations and Income Tax Obligations and
shall be made as a payment directly to taxing authorities pursuant to the
applicable withholding provisions.  Any accelerated payments pursuant to this
Subparagraph XII(I) shall reduce the benefit otherwise payable to the Executive
pursuant to the Agreement.”


17.           By adding the following new Paragraph XI(M):


“M.         Accelerated Payouts in the Event of 409A Violations.


Notwithstanding any other provision of the Agreement to the contrary, the Bank
shall make payments hereunder before such payments are otherwise due if it
determines that the provisions of the Agreement fail to meet the requirements of
Code Section 409A and the rules and regulations promulgated thereunder;
provided, however, that such payment(s) may not exceed the amount required to be
included in income as a result of such failure to comply the requirements of
Code Section 409A and the rules and regulations promulgated thereunder and, to
the extent permissible therein, any taxes, penalties, interest and costs
attributable thereto.”


18.           By deleting the last sentence of Paragraph XIV in its entirety.




[Signatures on Next Page]

 
5

--------------------------------------------------------------------------------

 

Except as provided herein, the terms of the Agreement shall remain in full force
and effect.


IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first above written.



 
THE FIRST NATIONAL BANK OF POLK COUNTY
   
Cedartown, Georgia
           
By:
/s/ Patsy Campbell    
Print Name:
Patsy Campbell    
Title:
Vice President/Board Secretary                     /s/ Larry T. Kuglar    
[Executive]
   



 
6

--------------------------------------------------------------------------------